Case 20-41308      Doc 347     Filed 04/17/20 Entered 04/17/20 17:36:55           Main Document
                                          Pg 1 of 18


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                         Chapter 11
        In re:
                                                         Case No. 20-41308-659
     FORESIGHT ENERGY LP, et al.,
                                                         Jointly Administered
                            Debtors.


                                 CERTIFICATE OF SERVICE

        I, Asir U. Ashraf, depose and say that I am employed by Prime Clerk LLC (“Prime
 Clerk”), the claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

         On April 15, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served via email on the Master Email Service List attached
 hereto as Exhibit A:

    •    Order Establishing Bar Dates for Filing Proofs of Claim and Approving Form and
         Manner of Notice Thereof [Docket No. 322]

    •    A Proof of Claim Form, a copy of which is attached hereto as Exhibit B

    •    Supplemental Declaration of Alice Belisle Eaton In Support of Debtors' Application for
         an Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind, Wharton &
         Garrison LLP as Attorneys for the Debtors nunc pro tunc to the Petition Date
         [Docket No. 330]

    •    Agenda of Matters Scheduled for Hearing on April 17, 2020 [Docket No. 331]

        On April 15, 2020, at my direction and under my supervision, employees of Prime Clerk
 caused the following documents to be served via first class mail on the Master Hard Copy
 Service List attached hereto as Exhibit C:

    •    Order Establishing Bar Dates for Filing Proofs of Claim and Approving Form and
         Manner of Notice Thereof [Docket No. 322]

    •    Supplemental Declaration of Alice Belisle Eaton In Support of Debtors' Application for
         an Order Authorizing the Retention and Employment of Paul, Weiss, Rifkind, Wharton &
         Garrison LLP as Attorneys for the Debtors nunc pro tunc to the Petition Date
         [Docket No. 330]

    •    Agenda of Matters Scheduled for Hearing on April 17, 2020 [Docket No. 331]
Case 20-41308     Doc 347     Filed 04/17/20 Entered 04/17/20 17:36:55           Main Document
                                         Pg 2 of 18


 Dated: April 17, 2020
                                                            /s/ Asir U. Ashraf
                                                            Asir U. Ashraf
 State of New York
 County of New York

 Subscribed and sworn to (or affirmed) before me on April 17, 2020, by Asir U. Ashraf proved to
 me on the basis of satisfactory evidence to be the person who appeared before me.


 /s/ JAMES A. MAPPLETHORPE
 Notary Public, State of New York
 No. 01MA6370846
 Qualified in New York County
 Commission Expires February 12, 2022




                                               2
                                                                                     SRF 41431
Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55   Main Document
                                     Pg 3 of 18


                                    Exhibit A
                                     Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55        Main Document
                                                                          Pg 4 of 18
                                                                          Exhibit A
                                                                    Master Email Service List
                                                                       Served via email


                            DESCRIPTION                                                   NAME                                   EMAIL
Counsel to Official Committee of Unsecured Creditors                    Affinity Law Group, LLC                tsant@affinitylawgrp.com
                                                                                                               idizengoff@akingump.com
Counsel to the Ad Hoc First Lien Group                                  Akin Gump Strauss Hauer & Feld LLP     bkahn@akingump.com
                                                                                                               idizengoff@akingump.com
Counsel to the DIP Lenders                                              Akin Gump Strauss Hauer & Feld LLP     bkahn@akingump.com
                                                                                                               rengel@atllp.com
                                                                                                               jwillard@atllp.com
Counsel to the Debtors and Debtors in Possession                        Armstrong Teasdale LLP                 kredmond@atllp.com
Top 20 Unsecured Creditor                                               Bankdirect Capital Finance             rtwardowski@bankdirectcapital.com
                                                                                                               christopher.schueller@bipc.com
Counsel to the Facilities Agent (Huntington)                            Buchanan Ingersoll & Rooney PC         timothy.palmer@bipc.com
                                                                                                               spd@carmodymacdonald.com
Counsel to Mangrove Partners                                            Carmody MacDonald P.C.                 ree@carmodymacdonald.com
                                                                                                               thr@carmodymacdonald.com
Counsel to Javelin Global Commodities (UK) Ltd.                         Carmody MacDonald P.C.                 cjl@carmodymacdonald.com
Counsel to Fabick Mining, Inc. and John Fabick Tractor Company          Cooley LLP                             cspeckhart@cooley.com
Counsel to the Indenture Trustee (Wilmington)                           Covington & Burling LLP                rhewitt@cov.com
Top 20 Unsecured Creditor                                               Dewind One Pass Trenching LLC          steve@dewindonepass.com
Top 20 Unsecured Creditor                                               Fabick Mining Inc                      nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                                               Flanders Electric Motor Service        scollins@flandersinc.com
                                                                                                               Steve.Williams@fuchs.com
Top 20 Unsecured Creditor                                               Fuchs Lubricants Co                    Jason.Murphy@fuchs.com
Counsel to Terra Payne, as Special Administrator of the Estate of
William Daniel Hans Payne and Cory Leitschuh                            Goldenberg Heller & Antognoli, P.C.    jkunin@ghalaw.com
Counsel to Terra Payne, as Special Administrator of the Estate of
William Daniel Hans Payne and Cory Leitschuh                            Goldenberg Heller & Antognoli, P.C.    jkunin@ghalaw.com
Top 20 Unsecured Creditor                                               Heritage Cooperative Inc               jrichards@heritagecooperative.com
                                                                                                               edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                      Heyl, Royster, Voelker & Allen, P.C.   pcloud@heylroyster.com


      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                                Page 1 of 5
                                      Case 20-41308   Doc 347    Filed 04/17/20 Entered 04/17/20 17:36:55            Main Document
                                                                            Pg 5 of 18
                                                                             Exhibit A
                                                                      Master Email Service List
                                                                         Served via email


                                   DESCRIPTION                                                NAME                                    EMAIL
                                                                                                                     edwecf@heylroyster.com
Counsel to Mt. Olive & Staunton Coal Company Trust                         Heyl, Royster, Voelker & Allen, P.C.      pcloud@heylroyster.com
Top 20 Unsecured Creditor                                                  International Belt Sales LLC              JEFFREYCHURT@aol.com
Top 20 Unsecured Creditor                                                  Irwin Mine And Tunneling Supply           wbaker@irwincar.com
Top 20 Unsecured Creditor                                                  Jabo Supply Corporation                   jbazemore@jabosupply.com
Top 20 Unsecured Creditor                                                  Jennchem Mid-West                         tcalandra@jennmar.com
Top 20 Unsecured Creditor                                                  Jennmar of West Kentucky Inc.             tcalandra@jennmar.com
Top 20 Unsecured Creditor                                                  Jennmar Services                          tcalandra@jennmar.com
Top 20 Unsecured Creditor                                                  John Fabick Tractor Company               nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                                                  John Fabick Tractor Company               nicholas.johnson@fabickmining.com
Top 20 Unsecured Creditor                                                  Joy Global Conveyors Inc                  dan.spears@mining.komatsu
Top 20 Unsecured Creditor                                                  Joy Global Undergound Mining LLC          dan.spears@mining.komatsu
Counsel to Indemnity National Insurance Company                            Kewa Financial Inc.                       diw@kewafinancial.com

Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                         wpressman@lathropgpm.com
Independence Land Company, LLC, and Williamson Transport LLC               Lathrop GPM LLP                           wendi.alper-pressman@lathropgpm.com
                                                                                                                     david.mayo@mayowv.com
Top 20 Unsecured Creditor                                                  Mayo Manufacturing Co Inc                 todd.thompson@mayowv.com
                                                                                                                     ddunne@milbank.com
Counsel to the Ad Hoc Crossover Group                                      Milbank LLP                               pmilender@milbank.com
Top 20 Unsecured Creditor                                                  Mine Supply Company                       bob.purvis@purvisindustries.com
                                                                           Missouri Department of Revenue,
Missouri Department of Revenue                                             Bankruptcy Unit                           edmoecf@dor.mo.gov
Top 20 Unsecured Creditor                                                  Mt Olive & Staunton Coal Co Trust         pcloud@heylroyster.com
Top 20 Unsecured Creditor                                                  Natural Resource Partners LLP             gwooten@wpplp.com
                                                                                                                     CFoy@atg.state.il.us
Counsel to Illinois Department of Natural Resources                        Office of the Illinois Attorney General   RLS@atg.state.il.us

Office of the United States Trustee for the Eastern District of Missouri   Office of the United States Trustee       Carole.Ryczek@usdoj.gov


       In re: Foresight Energy LP, et al.
       Case No. 20-41308-659                                                 Page 2 of 5
                                     Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55           Main Document
                                                                          Pg 6 of 18
                                                                         Exhibit A
                                                                  Master Email Service List
                                                                     Served via email


                                  DESCRIPTION                                              NAME                                   EMAIL
                                                                                                                  pedrojimenez@paulhastings.com
Counsel to Javelin Global Commodities (UK) Ltd. and Uniper             Paul Hastings LLP                          irenagoldstein@paulhastings.com
                                                                                                                  pbasta@paulweiss.com
                                                                       Paul, Weiss, Rifkind, Wharton & Garrison   aeaton@paulweiss.com
Counsel to the Debtors and Debtors in Possession                       LLP                                        slovett@paulweiss.com
Counsel to Joy Global Underground Mining LLC and Joy Global            Pietragallo Gordon Alfano Bosisk &
Conveyors Inc.                                                         Raspanti, LLP                              rjp@pietragallo.com
                                                                                                                  p.freissle@polydeck.com
                                                                                                                  c.shuford@polydeck.com
Top 20 Unsecured Creditor                                              Polydeck Screen Corporation                r.kuehl@polydeck.com
                                                                                                                  p.freissle@polydeck.com
                                                                                                                  c.shuford@polydeck.com
Member of Official Unsecured Creditors' Committee                      Polydeck Screen Corporation                r.kuehl@polydeck.com
Top 20 Unsecured Creditor                                              R M Wilson Co Inc                          ppopicg@rmwilson.com
Counsel to Wilmington Trust, National Association, as
indenture trustee for the holders of 11.50% Senior Secured Notes due                                              kgwynne@reedsmith.com
2023                                                                   Reed Smith LLP                             jangelo@reedsmith.com
Counsel to Bradford Supply Company                                     Reinoehl Kehlenbrink, LLC                  rusty@rklegalgroup.com
Top 20 Unsecured Creditor                                              Rggs Land & Minerals                       blawrence@sginterests.com
Counsel to the DIP Agent                                               Ropes & Gray                               patricia.chen@ropesgray.com
Securities and Exchange Commission - Headquarters                      Securities & Exchange Commission           secbankruptcy@sec.gov
                                                                       Securities & Exchange Commission -         secbankruptcy@sec.gov
Securities & Exchange Commission - Chicago Office                      Chicago Office                             bankruptcynoticeschr@sec.gov




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                              Page 3 of 5
                                      Case 20-41308   Doc 347    Filed 04/17/20 Entered 04/17/20 17:36:55        Main Document
                                                                            Pg 7 of 18
                                                                              Exhibit A
                                                                      Master Email Service List
                                                                         Served via email


                                   DESCRIPTION                                                NAME                               EMAIL
Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin, Deceased; and
David Senseney, Executor of the Estate of Marguerite Boos, Deceased Silver Lake Group, Ltd.                      steve@silverlakelaw.com
Counsel to Mitchell/Roberts Partnership, an Illinois Partnership; Reba
L. Mitchell, individually and as Trustee and Beneficiary of the Robert H.
Mitchell Residual Trust; Carl Inman Independent Executor of the Estate
of R ussell J. Inman, Deceased; Carol Dean Crabtree; Robin Lynne Kee
Williams; John Milo Kee; J. Earl Baldwin, Personal Representative of the
Estate of Beverly B. Adams, Deceased; J. Earl Baldwin, Personal
Representative of the Estate of Katherine Baldwin, Deceased; and
David Senseney, Executor of the Estate of Marguerite Boos, Deceased         Silver Lake Group, Ltd.              tom@silverlakelaw.com
Top 20 Unsecured Creditor                                                   Snf Mining Inc                       cgannon@snfhc.com
Top 20 Unsecured Creditor                                                   State Electric Supply Co             john.spoor@stateelectric.com
Attorney General for the State of Illinois                                  State of Illinois Attorney General   webmaster@atg.state.il.us
Attorney General for the State of Missouri                                  State of Missouri Attorney General   attorney.general@ago.mo.gov
                                                                                                                 nfk@stevenslee.com
                                                                                                                 cp@stevenslee.com
Counsel to Kenneth S. Grossman Pension Plan                                 Stevens & Lee, P.C.                  adm@stevenslee.com
                                                                                                                 azuccarello@sullivanlaw.com
                                                                                                                 nkoslof@sullivanlaw.com
Counsel to Lord Securities Corporation                                      Sullivan & Worcester LLP             etodd@sullivanlaw.com
Top 20 Unsecured Creditor                                                   T. Parker Host                       Fredrik.Knutsen@tparkerhost.com
Counsel to Ad Hoc First Lien Group                                          Thompson Coburn LLP                  mbossi@thompsoncoburn.com

       In re: Foresight Energy LP, et al.
       Case No. 20-41308-659                                                  Page 4 of 5
                                     Case 20-41308   Doc 347    Filed 04/17/20 Entered 04/17/20 17:36:55       Main Document
                                                                           Pg 8 of 18
                                                                         Exhibit A
                                                                   Master Email Service List
                                                                      Served via email


                             DESCRIPTION                                                 NAME                                     EMAIL
Counsel to the the United States of America                            U.S. Department of Justice, Civil Division dominique.sinesi@usdoj.gov
Top 20 Unsecured Creditor                                              United Central Industrial Supply           Henry.Looney@unitedcentral.net
                                                                       United Central Industrial Supply Company,
Member of Official Unsecured Creditors' Committee                      LLC                                        Henry.Looney@unitedcentral.net
                                                                                                                  UBT-AR@unitedbulkterminals.com
Top 20 Unsecured Creditor                                              Us United Bulk Terminal                    Fredrik.Knutsen@tparkerhost.com
Counsel to The CIT Group/Equipment Financing, Inc., CIT Bank,
N.A. and CIT Railcar Funding Company, LLC                              Vedder Price P.C.                        mschein@vedderprice.com

Top 20 Unsecured Creditor                                              Wallace Electrical Systems LLC           Dwallace@wallaceelectricalsystems.com

Top 20 Unsecured Creditor                                              Wallace Industrial LLC                   Dwallace@wallaceelectricalsystems.com
                                                                                                                cajones@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP          dgaffey@wtplaw.com
Counsel to Official Committee of Unsecured Creditors                   Whiteford Taylor & Preston, LLP          mroeschenthaler@wtplaw.com
Counsel to Natural Resource Partners L.P., WPP LLC, HOD LLC,                                                    jmclemore@williamsmullen.com
Independence Land Company, LLC, and Williamson Transport LLC           Williams Mullen                          mmueller@williamsmullen.com
Top 20 Unsecured Creditor                                              Wilmington Trust National Assoc          bbonfig@wilmingtontrust.com
Top 20 Unsecured Creditor                                              Wpp LLC                                  gwooten@wpplp.com
Counsel to Evansville Western Railway, Inc.                            Wyatt, Tarrant & Combs, LLP              jbrice@wyattfirm.com




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                               Page 5 of 5
Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55   Main Document
                                     Pg 9 of 18


                                    Exhibit B
United States Bankruptcy Court, Eastern District of Missouri, Eastern Division
          Case 20-41308 Doc 347 Filed 04/17/20 Entered 04/17/20 17:36:55 Main Document
 Fill in this information to identify the case (Select only one Debtor per claim form):
                                                                         Pg 10 of 18
   Foresight Energy LP                Foresight Energy Employee Services            LD Labor Company LLC                         Patton Mining LLC
    (Case No. 20-41308)                 Corporation (Case No. 20-41316)               (Case No. 20-41324)                           (Case No. 20-41332)
   Foresight Energy GP LLC            Tanner Energy LLC                             Viking Mining LLC                            Foresight Energy Finance Corporation
    (Case No. 20-41309)                 (Case No. 20-41317)                           (Case No. 20-41325)                           (Case No. 20-41333)
   Sitran, LLC                        Hillsboro Transport, LLC                      Akin Energy LLC                              Coal Field Construction Company LLC
    (Case No. 20-41310)                 (Case No. 20-41318)                           (Case No. 20-41326)                            (Case No. 20-41334)
   Seneca Rebuild LLC                 Foresight Energy Services LLC                 Williamson Energy, LLC                       M-Class Mining, LLC
    (Case No. 20-41311)                 (Case No. 20-41319)                            (Case No. 20-41327)                          (Case No. 20-41335)
   Foresight Energy LLC               MaRyan Mining LLC                             Hillsboro Energy LLC                         Sugar Camp Energy, LLC
    (Case No. 20-41312)                 (Case No. 20-41320)                            (Case No. 20-41328)                          (Case No. 20-41336)
   Oeneus LLC                         Foresight Receivables LLC                     Coal Field Repair Services LLC               Foresight Energy Labor LLC
    (Case No. 20-41313)                 (Case No. 20-41321)                           (Case No. 20-41329)                           (Case No. 20-41337)
   Adena Resources, LLC               American Century Transport LLC                American Century Mineral LLC                 Mach Mining, LLC
    (Case No. 20-41314)                 (Case No. 20-41322)                           (Case No. 20-41330)                            (Case No. 20-41338)
   Logan Mining LLC                   Foresight Coal Sales LLC                      Macoupin Energy LLC
    (Case No. 20-41315)                 (Case No. 20-41323)                           (Case No. 20-41331)



 Modified Form 410
 Proof of Claim                                                                                                                                                   04/19

 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to
 make a request for payment of an administrative expense (other than a claim entitled to priority under 11 U.S.C. § 503(b)(9)). Make such a
 request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.

 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


 Part 1:    Identify the Claim

1. Who is the current
   creditor?
                               Name of the current creditor (the person or entity to be paid for this claim)

                               Other names the creditor used with the debtor

2. Has this claim been
   acquired from
                                  No
   someone else?                  Yes. From whom?

3. Where should notices        Where should notices to the creditor be sent?                               Where should payments to the creditor be sent? (if
   and payments to the                                                                                     different)
   creditor be sent?
                               _____________________________________________________                           _____________________________________________________
   Federal Rule of             Name                                                                            Name
   Bankruptcy Procedure
   (FRBP) 2002(g)              ______________________________________________________                          ______________________________________________________
                               Number      Street                                                              Number      Street

                               ______________________________________________________                          ______________________________________________________
                               City                       State             ZIP Code                           City                       State             ZIP Code




                               Contact phone    ________________________                                       Contact phone   ________________________

                               Contact email    ________________________                                   Contact email       ________________________

4. Does this claim amend          No
   one already filed?             Yes. Claim number on court claims registry (if known)                                              Filed on
                                                                                                                                                 MM   / DD    / YYYY



5. Do you know if anyone          No
   else has filed a proof         Yes. Who made the earlier filing?
   of claim for this claim?




                                                                         Proof of Claim                                                                  page 1
             Case 20-41308             Doc 347         Filed 04/17/20 Entered 04/17/20 17:36:55                                   Main Document
                                                                  Pg 11 of 18
   Part 2:    Give Information About the Claim as of the Date the Case Was Filed

6. Do you have any number         No
    you use to identify the       Yes. Last 4 digits of the debtor’s account or any number you use to identify the debtor:
    debtor?



7. How much is the claim?          $                                       . Does this amount include interest or other charges?
                                                                                No
                                                                                Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                      charges required by Bankruptcy Rule 3001(c)(2)(A).


8. What is the basis of the      Examples: Goods sold, money loaned, lease, services performed, personal injury or wrongful death, or credit card.
    claim?
                                 Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                 Limit disclosing information that is entitled to privacy, such as health care information.




9. Is all or part of the claim    No
     secured?                     Yes. The claim is secured by a lien on property.
                                           Nature of property:
                                              Real estate. If the claim is secured by the debtor’s principal residence, file a Mortgage Proof of Claim
                                                            Attachment (Official Form 410-A) with this Proof of Claim.
                                              Motor vehicle
                                              Other. Describe:



                                           Basis for perfection:
                                           Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for
                                           example, a mortgage, lien, certificate of title, financing statement, or other document that shows the lien has
                                           been filed or recorded.)

                                           Value of property:                            $


                                           Amount of the claim that is secured:          $


                                           Amount of the claim that is unsecured: $                               (The sum of the secured and unsecured
                                                                                                                  amounts should match the amount in line 7.)


                                           Amount necessary to cure any default as of the date of the petition:               $



                                           Annual Interest Rate (when case was filed)              %
                                              Fixed
                                              Variable


10. Is this claim based on a      No
    lease?
                                  Yes. Amount necessary to cure any default as of the date of the petition.                  $


11. Is this claim subject to a    No
    right of setoff?
                                  Yes. Identify the property:




                                                                       Proof of Claim                                                         page 2
         Case 20-41308                    Doc 347           Filed 04/17/20 Entered 04/17/20 17:36:55                                          Main Document
                                                                       Pg 12 of 18

12. Is all or part of the claim     No
    entitled to priority under
    11 U.S.C. § 507(a)?             Yes. Check one:                                                                                                 Amount entitled to priority

   A claim may be partly                     Domestic support obligations (including alimony and child support) under
   priority and partly                        11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                                                                $
   nonpriority. For example,
   in some categories, the                   Up to $3,025* of deposits toward purchase, lease, or rental of property or services for
   law limits the amount                      personal, family, or household use. 11 U.S.C. § 507(a)(7).                                            $
   entitled to priority.
                                             Wages, salaries, or commissions (up to $13,650*) earned within 180 days before the
                                              bankruptcy petition is filed or the debtor’s business ends, whichever is earlier.                     $
                                              11 U.S.C. § 507(a)(4).
                                             Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).                                 $

                                             Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).                                     $

                                             Other. Specify subsection of 11 U.S.C. § 507(a)(             ) that applies.                          $

                                          * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on or after the date of adjustment.

13. Is all or part of the          No
    claim entitled to
    administrative priority        Yes. Indicate the amount of your claim arising from the value of any goods received                             $ ____________________
    pursuant to                           by the Debtor within 20 days before the date of commencement of the above case, in
    11 U.S.C. § 503(b)(9)?                which the goods have been sold to the Debtor in the ordinary course of such
                                          Debtor’s business. Attach documentation supporting such claim.



 Part 3:    Sign Below

 The person completing            Check the appropriate box:
 this proof of claim must
 sign and date it.                       I am the creditor.
 FRBP 9011(b).                           I am the creditor’s attorney or authorized agent.
 If you file this claim                  I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
 electronically, FRBP                    I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
 5005(a)(2) authorizes courts
 to establish local rules         I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the
 specifying what a signature      amount of the claim, the creditor gave the debtor credit for any payments received toward the debt.
 is.
                                  I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
 A person who files a             and correct.
 fraudulent claim could be
 fined up to $500,000,            I declare under penalty of perjury that the foregoing is true and correct.
 imprisoned for up to 5
 years, or both.
 18 U.S.C. §§ 152, 157, and       Executed on date                               (mm/dd/yyyy)
 3571.

                                          Signature
                                  3ULQWWKHQDPHRIWKHSHUVRQZKRLVFRPSOHWLQJDQGVLJQLQJWKLVFODLP
                                  Name of the person who is completing and signing this claim:

                                  Name
                                                          First name                           Middle name                            Last name

                                  Title

                                  Company
                                                          Identify the corporate servicer as the company if the authorized agent is a servicer.



                                  Address
                                                          Number            Street


                                                          City                                                         State          ZIP Code

                                  Contact phone                                                                        Email




                                                                             Proof of Claim                                                                  page 3
Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55   Main Document
                                     Pg 13 of 18
       Case 20-41308             Doc 347        Filed 04/17/20 Entered 04/17/20 17:36:55              Main Document
                                                           Pg 14 of 18



Official Form 410
Instructions for Proof of Claim
United States Bankruptcy Court                                                                                            12/15


These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                          ◼ A Proof of Claim form and any attached documents
                                                                      must show only the last 4 digits of any social security
◼ Fill in all of the information about the claim as of the            number, individual’s tax identification number, or
   date the case was filed.                                           financial account number, and only the year of any
                                                                      person’s date of birth. See Bankruptcy Rule 9037.
◼ Fill in the caption at the top of the form.
                                                                   ◼ For a minor child, fill in only the child’s initials and the
                                                                      full name and address of the child’s parent or
◼ If the claim has been acquired from someone else,
   then state the identity of the last party who owned the            guardian. For example, write A.B., a minor child (John
   claim or was the holder of the claim and who                       Doe, parent, 123 Main St., City, State). See Bankruptcy
   transferred it to you before the initial claim was filed.          Rule 9037.


◼ Attach any supporting documents to this form.
   Attach redacted copies of any documents that show that the      Confirmation that the claim has been filed
   debt exists, a lien secures the debt, or both. (See the
                                                                   To receive confirmation that the claim has been filed, enclose a
   definition of redaction on the next page.)
                                                                   stamped self-addressed envelope and a copy of this form. You
   Also attach redacted copies of any documents that show          may view a list of filed claims in this case by visiting the
   perfection of any security interest or any assignments or       Claims and Noticing Agent's website at
   transfers of the debt. In addition to the documents, a          http://cases.primeclerk.com/foresightenergy or the Court’s
                                                                   website at https://www.pacer.gov and
   summary may be added. Federal Rule of Bankruptcy
                                                                   https://ecf.moeb.uscourts.gov/cgi-bin/login.pl
   Procedure (called “Bankruptcy Rule”) 3001(c) and (d).


◼ Do not attach original documents because
                                                                   Understand the terms used in this form
   attachments may be destroyed after scanning.
                                                                   Administrative expense: Generally, an expense that arises
◼ If the claim is based on delivering health care goods
                                                                   after a bankruptcy case is filed in connection with operating,
   or services, do not disclose confidential health care           liquidating, or distributing the bankruptcy estate.
   information. Leave out or redact confidential                   11 U.S.C. § 503.
   information both in the claim and in the attached
   documents.
                                                                   Claim: A creditor’s right to receive payment for a debt that
                                                                   the debtor owed on the date the debtor filed for bankruptcy.
                                                                   11 U.S.C. §101 (5). A claim may be secured or unsecured.
       Case 20-41308            Doc 347        Filed 04/17/20 Entered 04/17/20 17:36:55                   Main Document
                                                          Pg 15 of 18
Claim Pursuant to 11 U.S.C. §503(b)(9): A claim arising              Secured claim under 11 U.S.C. §506(a): A claim backed by
from the value of any goods received by the Debtor within            a lien on particular property of the debtor. A claim is secured
20 days before the date of commencement of the above case,           to the extent that a creditor has the right to be paid from the
in which the goods have been sold to the Debtor in the               property before other creditors are paid. The amount of a
ordinary course of the Debtor's business. Attach                     secured claim usually cannot be more than the value of the
documentation supporting such claim.                                 particular property on which the creditor has a lien. Any
                                                                     amount owed to a creditor that is more than the value of the
                                                                     property normally may be an unsecured claim. But exceptions
Creditor: A person, corporation, or other entity to whom a           exist; for example, see 11 U.S.C. § 1322(b) and the final
debtor owes a debt that was incurred on or before the date the       sentence of 1325(a).
debtor filed for bankruptcy. 11 U.S.C. §101 (10).
                                                                     Examples of liens on property include a mortgage on real
                                                                     estate or a security interest in a car. A lien may be voluntarily
Debtor: A person, corporation, or other entity who is in
                                                                     granted by a debtor or may be obtained through a court
bankruptcy. Use the debtor’s name and case number asshown
                                                                     proceeding. In some states, a court judgment may be a lien.
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).

                                                                     Setoff: Occurs when a creditor pays itself with money
Evidence of perfection: Evidence of perfection of a security
                                                                     belonging to the debtor that it is holding, or by canceling a
interest may include documents showing that a security
                                                                     debt it owes to the debtor.
interest has been filed or recorded, such as a mortgage, lien,
certificate of title, or financing statement.
                                                                     Unsecured claim: A claim that does not meet the
                                                                     requirements of a secured claim. A claim may be unsecured in
Information that is entitled to privacy: A Proof of Claim
                                                                     part to the extent that the amount of the claim is more than the
form and any attached documents must show only the last 4
                                                                     value of the property on which a creditor has a lien.
digits of any social security number, an individual’s tax
identification number, or a financial account number, only the
initials of a minor’s name, and only the year of any person’s
date of birth. If a claim is based on delivering health care         Offers to purchase a claim
goods or services, limit the disclosure of the goods or services     Certain entities purchase claims for an amount that is less than
to avoid embarrassment or disclosure of confidential health          the face value of the claims. These entities may contact
care information. You may later be required to give more             creditors offering to purchase their claims. Some written
information if the trustee or someone else in interest objects to    communications from these entities may easily be confused
the claim.                                                           with official court documentation or communications from the
                                                                     debtor. These entities do not represent the bankruptcy court,
Priority claim: A claim within a category of unsecured               the bankruptcy trustee, or the debtor. A creditor has no
claims that is entitled to priority under 11 U.S.C. §507(a).         obligation to sell its claim. However, if a creditor decides to
These claims are paid from the available money or                    sell its claim, any transfer of that claim is subject to
property in a bankruptcy case before other unsecured                 Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
claims are paid. Common priority unsecured claims                    Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
include alimony, child support, taxes, and certain unpaid            the bankruptcy court that apply.
wages.

                                                                     Please send completed Proof(s) of Claim to:
Proof of claim: A form that shows the amount of debt the
debtor owed to a creditor on the date of the bankruptcy filing.      Foresight Energy LP Claims Processing Center
The form must be filed in the district where the case is             c/o Prime Clerk LLC
pending.                                                             850 3rd Avenue, Suite 412
                                                                     Brooklyn, NY 11232
Redaction of information: Masking, editing out, or deleting
certain information to protect privacy. Filers must redact or
leave out information entitled to privacy on the Proof of
Claim form and any attached documents.                              Do not file these instructions with your form
Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55   Main Document
                                     Pg 16 of 18


                                    Exhibit C
                                   Case 20-41308   Doc 347   Filed 04/17/20 Entered 04/17/20 17:36:55   Main Document
                                                                        Pg 17 of 18
                                                                        Exhibit C
                                                              Master Hard Copy Service List
                                                               Served via first class mail
                        DESCRIPTION                                            NAME                                  ADDRESS
                                                                                              Attn: Brian A. Glasser
                                                                                              209 Capitol Street
Counsel to Reserves                                     Bailey & Glasser LLP                  Charleston WV 25301
                                                                                              Attn: Marleen Benson
                                                                                              801 E. Main Street
Bradford Supply Company                                 Bradford Supply Company               Robinson IL 62454
                                                                                              Centralized Insolvency Operation
                                                                                              2970 Market Street
                                                                                              Mail Stop 5 Q30 133
Internal Revenue Service                                Internal Revenue Service              Philadelphia PA 19104-5016
                                                                                              Centralized Insolvency Operation
                                                                                              Insolvency 5334 STL
                                                                                              P.O. Box 7346
Internal Revenue Service                                Internal Revenue Service              Philadelphia PA 19101-7346
                                                                                              Attn: Barry Klinckhardt, General Counsel and
                                                                                              Corporate Secretary
                                                        John Fabick Tractor Company/Fabick    One Fabick Drive
Member of Official Unsecured Creditors' Committee       Mining, Inc.                          Fenton MO 63026
                                                                                              Attn: Nicole L. Greenblatt
                                                                                              601 Lexington Avenue
Counsel to Murray Energy Corporation                    Kirkland & Ellis LLP                  New York NY 10022
                                                                                              Attn: General Counsel
                                                                                              48 Wall Street, 27th Floor
Counsel to the Term Agent (Lord Securities)             Lord Securities Corporation           New York NY 10043
                                                                                              Attn: President or General Counsel
                                                                                              5260 Irwin Road
Natural Resource Partners L.P.                          Natural Resource Partners L.P.        Huntington WV 25705
                                                                                              Attn: Bankruptcy Department
                                                                                              30 E. Broad St., 14th Floor
Attorney General for the State of Ohio                  State of Ohio Attorney General        Columbus OH 43215

      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                             Page 1 of 2
                                   Case 20-41308   Doc 347     Filed 04/17/20 Entered 04/17/20 17:36:55           Main Document
                                                                          Pg 18 of 18
                                                                          Exhibit C
                                                                 Master Hard Copy Service List
                                                                  Served via first class mail
                        DESCRIPTION                                           NAME                                             ADDRESS
                                                                                                        Attn: Jeffrey B. Jensen, U.S. Attorney
                                                                                                        Thomas Eagleton U.S. Courthouse
United States Attorney’s Office for the Eastern District   United States Attorney’s Office for the      111 S. 10th Street, 20th Floor
of Missouri                                                Eastern District of Missouri                 St. Louis MO 63102
                                                                                                        Attn: Christine R. Etheridge
                                                                                                        c/o A Ricoh USA Program f/d/b/a/ IKON Financial
                                                           Wells Fargo Vendor Financial Services, LLC   Services
                                                           fka GE Capital Information Technology        P.O. Box 13708
Counsel to Wells Fargo Vendor Financial Services, LLC      Solutions                                    Macon GA 31208-3708

                                                                                                        Attn: Steven Cimalore, Administrative Vice-President
                                                           Wilmington Trust, National Association, as   1100 North Market Street
Member of Official Unsecured Creditors' Committee          Trustee for the 11.5% Notes                  Wilmington DE 19890




      In re: Foresight Energy LP, et al.
      Case No. 20-41308-659                                               Page 2 of 2
